Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL NO. 20-
V. : DATE FILED:
THOMAS ROBERTSON : VIOLATIONS:

a/k/a Steven Hall 18 U.S.C. § 1344(2) (bank fraud - 2 counts)
: 18U.S.C. § 1014 (false statements on loan
applications -2 counts)
INDICTMENT
COUNT ONE
THE GRAND JURY CHARGES THAT:
At all times material to this indictment:
1. Sun East Federal Credit Union was a financial institution, the deposits of
which were insured by the National Credit Union Share Insurance Fund (“NCUSIF”).
2. From on or about October 17, 2018 through on or about October 19, 2018,

in the Eastern District of Pennsylvania, defendant

THOMAS ROBERTSON,
a/k/a Steven Hall,

knowingly executed and attempted to execute a scheme to obtain the money, credits, assets,
securities, and other property owned by, and under the custody and control of, a financial
institution insured by the NCUSIF, namely Sun East Federal Credit Union, by means of false and
fraudulent pretenses, representations and promises.
MANNER AND MEANS
3. From on or about October 17, 2018 through on or about October 19, 2018,

defendant THOMAS ROBERTSON knowingly executed and attempted to execute a scheme to
1
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 2 of 13

use a false employment history, falsely overstated income information, and fake paystubs to
obtain loans and credit from Sun East Federal Credit Union.

4, From on or about October 17, 2018 through on or about October 19, 2018,
defendant THOMAS ROBERTSON created fake paystubs with falsely overstated income that
were submitted to Sun East Federal Credit Union.

5. On or about October 18, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to Sun East Federal Credit Union seeking a $5,000
personal loan.

6. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly income and falsely claimed that he had been
employed by his business since October 2015, when in fact he was federally incarcerated from
before October 2015 until on or about May 1, 2017.

fe In support of the loan application, defendant THOMAS ROBERTSON
submitted two fake paystubs from his business that falsely overstated his bi-weekly and year-to-
date income.

8. On or about October 19, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to Sun East Federal Credit Union seeking a $2,500
personal loan.

9. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly income and falsely claimed that he had been
employed by his business since October 2015, when in fact he was federally incarcerated from
before October 2015 until on or about May 1, 2017.

All in violation of Title 18, United States Code, Section 1344.
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 3 of 13

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

At all times material to this indictment:

1. The Pennsylvania State Employee’s Credit Union was a financial
institution, the deposits of which were insured by the National Credit Union Share Insurance
Fund (““NCUSIF”).

2. “Steven Hall” was a fictitious identity with a fictitious birthdate and social
security number invented by defendant THOMAS ROBERTSON in furtherance of the charged
scheme.

Be From in or about November of 2018 through in or about June of 2019, in
the Eastern District of Pennsylvania, defendant

THOMAS ROBERTSON,
a/k/a Steven Hall,

knowingly executed and attempted to execute a scheme to obtain the money, credits, assets,
securities, and other property owned by, and under the custody and control of, a financial
institution insured by the NCUSIF, namely the Pennsylvania State Employee’s Credit Union, by
means of false and fraudulent pretenses, representations and promises.
MANNER AND MEANS

4. From in or about November of 2018 through in or about June of 2019,
defendant THOMAS ROBERTSON knowingly executed and attempted to execute a scheme to
use a false identity, a false employment history, falsely overstated income information, and fake
paystubs to obtain loans and credit from the Pennsylvania State Employee’s Credit Union.

5. From in or about November of 2018 through in or about June of 2019,

defendant THOMAS ROBERTSON created fake paystubs with falsely overstated income in his
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 4 of 13

name, as well as in the names of others including his alias “Steven Hall,” which were submitted
to the Pennsylvania State Employee’s Credit Union.

6. On or about November 6, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to the Pennsylvania State Employee’s Credit Union
seeking a $10,000 personal loan.

ie The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his annual income, and falsely claimed that he had been
employed by his business since October 2015, when in fact he was federally incarcerated from
before October 2015 until on or about May 1, 2017.

8. On or about November 23, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to the Pennsylvania State Employee’s Credit Union
seeking a $5,000 personal loan.

9. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his annual income, and falsely claimed that he had been
employed by his business since January 2015, when in fact he was federally incarcerated from
before 2015 until on or about May 1, 2017.

10. In support of the loan application, defendant THOMAS ROBERTSON
submitted three fake paystubs from his business that falsely overstated his bi-weekly and year-to-
date income.

11. On or about November 27, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to the Pennsylvania State Employee’s Credit Union
seeking a $47,500 vehicle loan.

12. The loan application completed and signed by defendant THOMAS
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 5 of 13

ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed by his business since October 2015, when in fact he was federally incarcerated
from before 2015 until on or about May 1, 2017.

13. On or about December 3, 2018, defendant THOMAS ROBERTSON
submitted a fraudulent loan application to the Pennsylvania State Employee’s Credit Union,
seeking a $5,000 increase to his November 23, 2018 personal loan.

14. —_ The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed by his business since October 2015, when in fact he was federally incarcerated
from before 2015 until on or about May 1, 2017.

15. On or about February 17, 2019, defendant THOMAS ROBERTSON used
the false identity “Steven Hall” to submit a fraudulent loan application to the Pennsylvania State
Employee’s Credit Union, seeking a $2,000 personal loan.

16. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed since April 2009, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

17. In support of the loan application, defendant THOMAS ROBERTSON
submitted three fake paystubs that falsely overstated his bi-weekly and year-to-date income.

18. On or about March 12, 2019, defendant ROBERTSON used the false
identity “Steven Hall” to submit a fraudulent credit card application to the to the Pennsylvania
State Employee’s Credit Union, seeking a credit card with a $2,000 credit limit.

19. The credit card application completed and signed by defendant THOMAS
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 6 of 13

ROBERTSON falsely overstated his monthly and annual income and falsely claimed that he had
been employed since April 2009, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

20. In support of the credit card application, defendant THOMAS
ROBERTSON submitted two fake paystubs that falsely overstated his bi-weekly and year-to-
date income.

21. On or about April 4, 2019, defendant THOMAS ROBERTSON used the
false identity “Steven Hall” to submit a fraudulent loan application to the Pennsylvania State
Employee’s Credit Union, seeking a $3,000 increase to his February 17, 2019 personal loan.

22. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed since April 2009, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

23. On or about April 19, 2019, defendant THOMAS ROBERTSON used the
false identity “Steven Hall” to submit a fraudulent loan application to the Pennsylvania State
Employee’s Credit Union, seeking an approximate $4,578.94 increase to his February 17, 2019
personal loan.

24. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed since April 2009, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

25. On or about May 6, 2019, defendant THOMAS ROBERTSON used the

false identity “Steven Hall” to submit a fraudulent loan application to the Pennsylvania State
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 7 of 13

Employee’s Credit Union, seeking a $5,000 personal loan.

26. | The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed since January 2010, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

27. On or about May 21, 2019, defendant THOMAS ROBERTSON used the
false identity “Steven Hall” to submit a fraudulent application in the name of “Steven Hall” to
the Pennsylvania State Employee’s Credit, in which he sought a $3,000 credit increase on the
credit card he had obtained on or about March 12, 2019.

28. The credit card application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had
been employed since January 2010, when in fact he was federally incarcerated from in or about
December 2010 until on or about May 1, 2017.

29. In support of the credit card application, defendant THOMAS
ROBERTSON submitted two fake paystubs that falsely overstated his bi-weekly and year-to-
date income.

30. On or about June 20, 2019, defendant THOMAS ROBERTSON used the
false identity “Steven Hall” to submit a fraudulent application to the Pennsylvania State
Employee’s Credit, in which he sought a $3,474 increase on the loan he had obtained on or about
May 6, 2019.

31. The loan application completed and signed by defendant THOMAS
ROBERTSON falsely overstated his monthly and annual income, and falsely claimed that he had

been employed since January 2010, when in fact he was federally incarcerated from in or about
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 8 of 13

December 2010 until on or about May 1, 2017.

32. In support of the credit card application, defendant THOMAS
ROBERTSON submitted three fake paystubs that falsely overstated his bi-weekly and year-to-
date income.

All in violation of Title 18, United States Code, Section 1344.
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 9 of 13

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
At all times material to this indictment:
1. Medallion Bank was a financial institution, the deposits of which were
insured by the Federal Deposit Insurance Corporation (“FDIC”).
Pe On or about January 9, 2019, in the Eastern District of Pennsylvania, the
defendant

THOMAS ROBERTSON,
a/k/a Steven Hall,

knowingly made and caused to be made, to Medallion Bank, false statements for the purpose of
influencing the actions of the financial institutions, in that defendant ROBERTSON submitted
two fake paystubs in his name that falsely overstated his bi-weekly and year-to-date income,
knowing that the statements were false, for the purpose of obtaining a $10,000 loan.

In violation of Title 18, United States Code, Section 1014.
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 10 of 13

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
At all times material to this indictment:
Ie Ally Financial, which is owned by Ally Bank, is a financial institution, the
deposits of which were insured by the Federal Deposit Insurance Corporation (“FDIC”).
2 On or about April 27, 2019, in the Eastern District of Pennsylvania, the
defendant

THOMAS ROBERTSON,
a/k/a Steven Hall,

knowingly made and caused to be made, to Ally Financial, false statements for the purpose of
influencing the actions of the financial institutions, in that defendant ROBERTSON falsely
overstated his monthly income and length of employment, knowing that the statements were
false, for the purpose of obtaining a $40,890.70 vehicle loan.

All in violation of Title 18, United States Code, Section 1014.

10
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 11 of 13

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1 As a result of the violations of Title 18, United States Code, Sections
1344 and 1014, set forth in this indictment, defendant

THOMAS ROBERTSON,
a/k/a Steven Hall,

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such offense; including but not limited to

the sum of $146,716.39.

De If any of the property described above, as a result of any act or omission
of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

C. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

€. has been commingled with other property which cannot be divided
without difficulty,

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.

11
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 12 of 13

All pursuant to Title 18 United States Code, Section 982(a)(2)(A).

A TRUE BILL:

—_——

 

WILLIAM M. McSWAIN
United States Attorney

 

12
Case 2:20-cr-00419-JCJ Document1 Filed 11/19/20 Page 13 of 13

 

$ Ted

 

IID

07 ‘AV JO
“ep SIy} noo usado Ul pel]

 

 

ic

‘TH 9h Vv

 

sjunoo 7-(suoljeolddy uvo’y uo sjuswieye1g as[e4)-pIOl § “O'S'N 8I
syunod 7-(pnely yueg)-(Z)prel §'O'S'n BI
sjunod

INAWLOIGNI

 

sl TBH W9A0}S,, B/4/U
NOSLYAGOU SVWOHL

°SA

VOTIANV 410 SALVLS GALINA GAL

 

UOISTAIC] [PUTO
eluealAsuuag Jo yOLNsIC Wis\seq

LYNO) LONILSIC SALVLS GALINA

 
